NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

DERRICK PARKS,

                Plaintiff,                                 :      Civ. No. 18-10163 (PGS-TJB)

        V.




MONMOUTH COUNTY JAIL, et al.,                                       MEMORANDUM


                Defendants.


PETER G. SHERIDAN, U.S.D.J.

        This matter comes before the Court on the Court’s sua sponte screening of Plaintiff

Derrick Parks’ complaint pursuant to 28 U.S.C.        §   1915(e)(2)(B) and 1915A. For the following

reasons, the Monmouth County Jail shall be dismissed from this action with prejudice, and

Plaintiff’s remaining federal claims shall be dismissed without prejudice.

                                                 I.

        While Plaintiff, Derrick Parks, Jr., was in county custody at the Monmouth County Jail in

May 2016, Plaintiff developed a benign tumor in his throat which began to impede his airway.

(ECF No. I at 2). Upon the discovery of this tumor, medical staff at the jail determined that

surgery was necessary, and the tumor was surgically removed on or around June 16, 2016. (Id.

at 2-3). Plaintiff was told that the surgery had gone well and that there had been no

complications. (Id. at 3). In August 2016, however, Plaintiff began to experience a leaking of

fluids from his chin related to a plate that had apparently been placed there during Plaintiff’s

throat surgery. (Id. at 3-4). Plaintiff complained about this leaking, and while the jail initially
ignored the issue, Plaintiff eventually began receiving daily cleanings. (Id. at 3). Plaintiff was

taken to see Defendant Dr. Shay who examined him and told him that “everything was fine.”

(Id. at 3-4).

        In February 2017, Plaintiff was transferred to the Yardville Youth Correctional Facility.’

In June 2017, Plaintiff was taken to University Hospital, where it was determined that the plate

in his chin had become infected, resulting in Plaintiff losing several teeth. (Id. at 4). Although

Plaintiff was initially told he would receive replacements through the UMDNJ Dental School,

the New Jersey Department of Corrections would not allow UMDNJ to replace the teeth which

were removed during the surgical procedure as he “did not lose enough teeth.” (Id. at 4-5).

Plaintiff contends in his complaint that the “negligence” of the staff of the Monmouth County

Jail and the “negligent surgery” performed by the John and Jane Doe Defendants who performed

his surgery caused him considerable pain, suffering, and embarrassment. (Id. at 5).

                                                 II.

        Because Plaintiff has been granted informa pauperis status, and because Plaintiff is a

state prisoner, this Court is required to screen his complaint pursuant to 28 U.S.C.    §
191 5(e)(2)(B) and 191 5A. Pursuant to these statutes, this Court must sua sponte dismiss any

claim that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. Id. “The legal standard

for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.   §   1915(e)(2)(B)(ii)


‘In his complaint, Plaintiff does not clearly identify whether he was a convicted prisoner
throughout the period of his complaint, or if part of the period addressed in the complaint
occurred while he remained in pre-trial detention. Publicly available state records, however,
suggest that Plaintiff was convicted and sentenced in January 2017. Plaintiffs transfer thus
appears to have been the result of his conviction. Because it is not clear what Plaintiffs
conviction status was at the times relevant to Plaintiffs complaint, if Plaintiff chooses to file an
amended complaint in this matter he should clarify when he became a convicted prisoner as that
fact is relevant to a determination of Plaintiffs entitlement to relief.

                                                  2
[or   § 191 5A] is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v,

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

         In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnly. ofAllegheny, 515

F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a.. motion to dismiss does not need
                                                                  .




detailed factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the

Plaintiffs “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead,

assuming the factual allegations in the complaint are true, those “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.” Ashcroft v. Jqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[nj’—’that the pleader is entitled to relief.” Id. (citing Fed. R. Civ. P. 8(a)(2)).



                                                   3
 Moreover, while pro se pleadings are liberally construed, ‘pro se litigants still must allege

 sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704

 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).



                                                    III.

        In his complaint Plaintiff asserts claims for denial of medical care pursuant to 42 U.S.C.       §
 1983. “To establish a claim under 42 U.S.C.    §   1983, a plaintiff must demonstrate a violation of a

right protected by the constitution or laws of the United States that was committed by a person

acting under the color of state law.” Nicini v. Morra, 212 F.3d 798, 806 (3d cir. 2000); see also

Woodyardv. Cnty. ofEssex, 514 F. App’x 177, 180 (3d Cir. 2013) (section 1983 provides

“private citizens with a means to redress violations of federal law committed by state [actorsj”).

“The first step in evaluating a section 1983 claim is to ‘identify the exact contours of the

underlying right said to have been violated’ and to determine ‘whether the plaintiff has alleged a

deprivation of a constitutional right at all.” Nicini, 212 F.3d at 806 (quoting County of

Sacramento v. Lewis, 523 U.S. 833, 841 n. 5 (1998)). As Plaintiff asserts in his complaint that

he is seeking relief for violations of his Eighth Amendment rights resulting from the allegedly

inadequate medical care he received at Monmouth County Jail and later in state correctional

facilities, this Court construes his complaint to be raising claims for deliberate indifference to his

serious medical needs against Defendants the Monmouth County Jail, Dr. Shay, Rutgers

University, and the John and Jane Doe medical defendants who performed his surgeries.

       Initially, the Court finds that the Monmouth County Jail is not a proper Defendant in a

federal civil rights action. Section 1983 claims may only be brought against “persons,” and a

New Jersey county jail is not a “person” amenable to suit under the statute as it is merely an arm



                                                    4
of the county which operates the jail. See, e.g., Harris v. Hudson Cnly. Jail, No. 14-6284, 2015

WL 1607703, at *5 (D.N.J. April 8, 2015). The correct Defendant in a           §   1983 complaint would

instead be the county itself. As Plaintiff’s complaint does not appear to be asserting any viable

claims against the County, and as the jail is not a proper Defendant, the Monmouth County Jail is

dismissed from this matter with prejudice. Id.

        In his remaining claims, Plaintiff seeks to hold Defendants liable for denying him proper

medical care in violation of the Eighth Amendment.2 Generally, a Plaintiff can make out an

Eighth Amendment claim based on deficient medical care in a prison setting by pleading facts

which, if proven, would show that the defendants were deliberately indifferent to his serious

medical needs. King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008) (citing City of

Revere v. Mass. Gen. Hosp., 463 U.S. 239, 243-44 (1983)); see also Estelle v. Gamble, 429 U.S.

97, 104 (1976). This requires both that the Plaintiff plead a sufficiently serious medical need,

King, 302 F App’x at 97, and acts or omissions which indicate that the defendants were

deliberately indifferent to that need   —   i.e. that the defendants acted with a reckless disregard for a

substantial risk of harm. See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994); Everett v. Nort,

547 F. App’x 117, 121 (3d Cir. 2013). “Deliberate indifference requires more than inadequate

medical attention or incomplete medical treatment,” King, 302 F. App’x at 97, and a plaintiff

pleading a claim for deliberate indifference must therefore plead something more than mere


2
  It appears that Plaintiff may have been a pre-trial detainee during the portion of the complaint
time period in which he was housed in the county jail. Plaintiff, however, has not clarified at
what point he became a convicted prisoner or if he may have been serving a separate sentence
during the time he was in the county jail. Because the Fourteenth Amendment provides at least
as much protection as does the Eighth Amendment, courts generally evaluate Fourteenth
Amendment medical claims under the same standard as Eighth Amendment medical claims,
however, and this Court’s analysis would not change were Plaintiff’s claims instead to be
evaluated under the Fourteenth Amendment. See, e.g., Natale v. Camden Cnty. Corr. Facility,
318 F.3d 575, 581-82 (3d Cir. 2003); see also Goode v. Giorla, 643 F. App’x 127, 129 n. 3 (3d
Cir. 2016).

                                                      5
negligence or medical malpractice to state a viable constitutional claim. Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999).

       In his complaint, Plaintiff clearly pleads an adequately serious medical need          —   the tumor

and later infection, both of which required surgical intervention       —   but fails to plead facts which

would permit an inference of deliberate indifference on the part of Defendants. Plaintiff

repeatedly classifies the actions of Defendants as negligent and admits that he was receiving

treatment   —   albeit less than he may have liked   —   throughout his current ordeal. Plaintiffs

complaint thus provides allegations of medical negligence or malpractice, and thus fails to

adequately plead that Defendants acted with deliberate indifference. Id. Plaintiffs remaining

deliberate indifference claims must therefore be dismissed without prejudice for failure to state a

claim for which relief may be granted.3 Because this Court will dismiss all of Plaintiffs claims

and dismisses all but Plaintiffs claims against the jail without prejudice, Plaintiff shall be

granted leave to file an amended complaint within thirty days.

                                                     V.

        For the reasons stated above, the Monmouth County Jail is dismissed from this action

with prejudice, Plaintiffs remaining claims are dismissed without prejudice, and Plaintiff is

granted leave to file an amended complaint within thirty days. An appropriate order follows.




DATED:          /6        /     ,2019                                  /4        ‘4—L_
                                                                    PETER G. SHERIDAN
                                                                    United States District Judge

  In his complaint, Plaintiff does not appear to be raising a state law claim for medical
malpractice. To the extent that Plaintiff intended to raise such a state law claim, this Court
declines to exercise supplemental jurisdiction over that claim as all of Plaintiffs federal claims
are dismissed. See 28 U.S.C. § 1367(c)(3). Plaintiff remains free to pursue a state law medical
malpractice claim in state court.

                                                         6
